ORDER FINDING MISCONDUCT AND. IMPOSING DISCIPLINE
Upon review of the report of the hearing officer appointed by this Court to hear evidence on the Disciplinary Commission's Verified Complaint for Disciplinary Action, we find that the respondent engaged in attorney misconduct.
Facts: The respondent represented a client accused of driving while suspended. When the client failed to appear for trial, he was arrested. While the client was incarcerated, the respondent failed to appear at the client's pre-trial hearing and trial. The client pleaded guilty to the charge without the assistance of counsel and was sentenced to time served, which at that point was 76 days.
Violations: By failing to appear on his client's behalf at the client's pretrial conference and trial when the client was incarcerated, the respondent violated Ind. Professional Conduct Rules 1.3, which requires lawyers act with reasonable dili-genee, and 3.2, which requires that lawyers make reasonable efforts to expedite litigation consistent with the client's interest.
For this misconduct, we find that the respondent should be suspended for 60 days, effective January 11, 2002, after which he shall be automatically reinstated. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward notice of this order to the respondent; to the Indiana Supreme Court Disciplinary Commission; to the hearing officer, the Hon. Jerry M. Barr; and to all other entities as provided in Admis.Dise.R. 28(8)(d).
DICKSON, SULLIVAN, BOEHM and RUCKER, JJ., concur.
SHEPARD, C.J., dissents as to sanction, observing that the client spent a longer period in jail after respondent abandoned him than the period of suspension imposed on the respondent.